ORDER
PER CURIAM.
Michael Farr (Farr) appeals the Sentence and Judgment of the Circuit Court of the City of St. Louis (Court), the Honorable Jimmie Edwards presiding. Farr was convicted by jury of Delivery of a Controlled Substance, Section 195.211,1 and Possession of a Controlled Substance, Section 195.202. The Court sentenced Farr, as a prior and persistent offender, to respective concurrent sentences of fifteen and seven years, without eligibility for probation or parole.
On appeal, Farr argues that the Court erred when it admitted testimony and allowed closing argument comments regarding a connection between narcotics and gang violence. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would serve no jurisprudential purpose. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The Judgment is affirmed pursuant to Rule 30.25(b).

. All statutory references are to RSMo (2000).